Exhibit 1 AGREEMENT The undersigned hereby agree that this Amendment No. 17 to the Schedule 13D with respect to the beneficial ownership of shares of Common Stock of Urstadt Biddle Properties Inc. is filed jointly, on behalf of each of them. Dated:July 18, 2011 /s/ Charles J. Urstadt Charles J. Urstadt URSTADT PROPERTY COMPANY, INC. By:/s/ Charles J. Urstadt Name:Charles J. Urstadt Title:Chairman of the Board /s/ Elinor F. Urstadt Elinor F. Urstadt URSTADT REALTY ASSOCIATES CO LP By:URSTADT PROPERTY COMPANY, INC. Its sole general partner By:/s/ Charles J. Urstadt Name:Charles J. Urstadt Title:Chairman of the Board URSTADT REALTY SHARES II LP By:URSTADT PROPERTY COMPANY, INC. Its sole general partner By:/s/ Charles J. Urstadt Name:Charles J. Urstadt Title:Chairman of the Board /s/ Willing L Biddle Willing L. Biddle
